Citation Nr: 1714739	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  15-33 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.

2.  Entitlement to an effective date earlier than December 14, 2010, for the grant of service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Air Force from October 1955 to April 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial compensable rating for service-connected bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's initial claim for service connection for bilateral hearing loss was received on December 14, 2010.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 14, 2010, for grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran's claim for service connection for bilateral hearing loss was granted.  He then appealed the downstream issue of the effective date that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Earlier Effective Date

The July 2014 rating decision on appeal granted the Veteran service connection for bilateral hearing loss.  Service connection was assigned with an effective date of December 14, 2010, the date his claim for service connection for bilateral hearing loss was received by VA.

In the Veteran's August 2014 notice of disagreement, he asserted that he is entitled to an earlier effective date for the grant of service connection for his bilateral hearing loss.  However, he did not advance any specific argument as to why an earlier effective date would be warranted under the law.

At the outset, it is important to consult the general rule for earlier effective dates for service connection, to determine if it allows the benefit sought.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement will be either the day following separation or the date entitlement arose.  38 U.S.C.A. § 5110 (b)(1).  Here, there is no contention that a claim was received within a year of separation from service.

If a claim is not received within a year of separation, VA regulations provide that the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101 (a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Any communication indicating an intent to apply for a benefit under the laws administered by VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155 (a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

A review of the record shows that the first communication from the Veteran indicating an intent to apply for benefits was his claim that was received on December 14, 2010.  While the Veteran reported that his bilateral hearing loss was due to his active service and a private physician opined his bilateral hearing loss was at least as likely as not due to active service, the Veteran did not file his claim for benefits until December 14, 2010.  An intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).

Despite the fact that the Veteran's bilateral hearing loss was clearly due to his active service, the date entitlement arose, he did not file a claim for service connection until December 14, 2010, as such, the date of receipt of claim is the later of the date of entitlement and the date of claim, and VA regulations dictate that the date of receipt of claim should be the effective date that is assigned. 

Accordingly, the claim for an effective date earlier than December 14, 2010, for the grant of service connection for bilateral hearing loss is denied.


ORDER

An effective date earlier than December 14, 2010, for the grant of service connection for bilateral hearing loss is denied.


REMAND

The Veteran was granted service connection for bilateral hearing loss in July 2014 and assigned a noncompensable rating effective December 14, 2010.  In August 2014, the Veteran reported that his bilateral hearing loss had worsened.  The last VA examination for his bilateral hearing loss was conducted in December 2011, over five years ago.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  A new examination is required to evaluate the current nature and severity of the Veteran's bilateral hearing loss.

The Veteran also indicated in his notice of disagreement that he was seeking an additional hearing evaluation. And should such information be obtained, the Veteran is encouraged to send it to either VA or to his representative.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected bilateral hearing loss. 

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


